Mr. Justice Thacher
delivered the opinion of the court.
This was an action of debt in the Tishemingo circuit court. To the declaration the defendant below filed a plea of payment, with list of offsets, to which plea the record shows no reply, answer, or other disposal thereof. Nevertheless, the case was submitted to a jury, and a verdict and judgment had for the plaintiff. This was error, according to the decision in Webster, et al. v. Tiernan, et al., 4 How. 355.
The judgment of the court below is therefore reversed, and the cause remanded for further proceedings.